1 Reported in 20 N.W.2d 528.
On this appeal from a judgment, the only errors assigned by plaintiff are two rulings of the trial court concerning the admission of testimony and the order of the court dismissing the action at the close of plaintiff's case.
No exception was taken to the rulings on the admission of evidence nor to the order dismissing the action. There was no motion for a new trial and hence no assignment of error in the court below.
It is now well settled in this state that error, if any, in a ruling on the trial may not be reviewed on appeal from a judgment if appellant did not take an exception to the ruling on the trial or *Page 615 
assign it as error in a motion for a new trial. Winning v. Timm, 210 Minn. 270, 297 N.W. 739. See, also, Ranum v. Swenson, 220 Minn. 170, 19 N.W.2d 327.
Therefore, the questions raised by plaintiff are not properly before us.
Affirmed.
 *Page 1